DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on 12/9/2021 is acknowledged.
Claims 7 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/9/2021.
Claim Rejections - 35 USC § 112
Claims 5-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the area" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the conformal layer” in line 3 of the claim, which is unclear and indefinite, since it is unclear which specific “conformal layer” is being referenced in line 3 
Claim 6 recites the limitation "the thinned surface" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the previous structure" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the one or more additional 3-dimensional structures" in lines 8-9 of the claim. Note, claim 6 introduces “at least one additional 3-dimensional structure” (singular form) which does not provide sufficient antecedent basis for "the one or more additional 3-dimensional structures" (plural form). Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the sacrificial material” in line 20 of the claim, which is unclear and indefinite, since it is unclear which specific “sacrificial material” is being referenced in line 20 of claim 6, since two “sacrificial material” elements were previously introduced first in claim 1, which claim 6 depends from, and secondly in lines 3-4 of claim 6.
Claim 10 recites the limitation "the surface [of the first mold substrate]" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 8-9 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caplet et al. (US 2010/0003789 A1, hereinafter “Caplet”).
Regarding independent claim 1, Caplet discloses a method of packaging one or more semiconductor dies 100 (“microelectronic device”- ¶0061, including a MEMS which is a type of semiconductor die), the method comprising providing a base substrate 102 (“substrate”- ¶0062) and thereafter performing one or more overmolding steps on the base substrate 102 to produce one mold substrate or a stack of mold substrates on the base substrate 102, wherein the one or more semiconductor dies 100 are embedded in one mold substrate or the stack of the mold substrates, the method further comprising: 
 
providing one or more 3-dimensional structures 104 (“sacrificial material- ¶0064) of a sacrificial material on a surface of the base substrate 102 (see Fig. 1A); 
forming a conformal layer 106/108 (collectively 106 “protective layer” and 108 “ layer”- ¶0065) at least on the one or more 3-dimensional structures 104 (see Fig. 1B); 
performing a first overmolding step, thereby embedding the one or more 3-dimensional sacrificial structures 104 in a first mold substrate 110 (“hermeticity layer”- 
thinning at least part of the first mold substrate 110, thereby removing the conformal layer 106/108 from an upper surface of the one or more 3-dimensional structures 104, thereby exposing the 3-dimensional structures 104 (¶¶0072-0073) (see Fig. 1C); and 
removing the sacrificial material of the one or more 3-dimensional structures 104 whose upper surfaces are exposed, while maintaining the conformal layer 106/108, thereby obtaining one or more cavities 114 (“cavity”- ¶0074) in the first mold substrate 110, wherein the conformal layer 106/108 covers every surface of the first mold substrate 110 inside the one or more cavities 114 (¶0074) (see Fig. 1D).
Regarding claim 5, Caplet discloses a wherein the base substrate 102 further comprises a conformal layer 102 (which conforms along the bottom surfaces of elements 100 and 104) at least on the area where the one or more 3-dimensional structures 104 are formed, and wherein the conformal layer 102 (or 106/108)on the base substrate 102 remains after the removal of the one or more 3-dimensional structures 104 (see Fig. 1D).
Regarding claim 10, Caplet discloses wherein thinning includes grinding the surface of the first mold substrate 110, since the thinning of the first mold substrate 110 which includes an etching process would inherently include the crushing/breaking of portions of substrate 110 such that substrate 110 is grinded during the thinning process (¶¶0072-0073).
claim 12, Caplet discloses wherein the conformal layer 106/108 is a moisture barrier, since layers 106 and 108 hermetically seal the side surfaces of the package such that they would function as moisture barriers (¶¶0065-0068, 0076).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Caplet in view of Gandhi (US 2015/0206813 A1). 
claim 2, Caplet discloses wherein the base substrate 102 is a semiconductor substrate (¶0062).
Caplet does not expressly disclose wherein the base substrate comprises a carrier substrate and a temporary adhesive layer on the carrier substrate.
Figure 1 of Gandhi discloses a semiconductor package comprising a base substrate 102/103/104 wherein the base substrate 102/103/104 (collectively 102, 103 and 104) comprises a semiconductor substrate 104 (“semiconductor substrate”), a carrier substrate 102 (“carrier substrate”- ¶0024) and a temporary adhesive layer 103 (“adhesive layer”- ¶0024) on the carrier substrate 102 attaching the semiconductor substrate 104 to the carrier substrate 102.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caplet such that wherein the base substrate comprises a carrier substrate and a temporary adhesive layer on the carrier substrate as taught by Gandhi for the purpose of utilizing a suitable and well-known structural configuration of a base layer which secures the semiconductor substrate to the carrier substrate and which is known in the art (Gandhi ¶0024).
Regarding claim 3, the combined teachings, particularly Caplet discloses wherein the base substrate 102 further comprises one or more of the semiconductor dies 100, the dies 100 being removably attached to the temporary adhesive layer (103-Gandhi), since substrate 102 would be attached to carrier substrate (102-Gandhi) via adhesive layer (103-Gandhi)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caplet in view of Bellan et al. (US 2013/0066045 A1, hereinafter “Bellan”).
Regarding claim 11, Caplet discloses wherein providing the one or more 3-dimensional structures 104 comprises performing a lithography process to form the one or more 3-dimensional structures 104 (¶0063).
Caplet does not expressly disclose wherein providing the one or more 3-dimensional structures comprises 3D printing the one or more 3-dimensional structures.
Bellan discloses a method comprising forming one or more 3-dimensional structures of a sacrificial material which comprises 3D printing the one or more 3-dimensional structures or performing a lithography process to form the one or more 3-dimensional structures (¶¶0037-0039) (see Figs. 1A-1C).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caplet such that wherein providing the one or more 3-dimensional structures comprises 3D printing the one or more 3-dimensional structures as taught by Bellan for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically utilizing a suitable and well-known process to form one or more 3-dimensional structures of a sacrificial material.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record including Caplet, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the base substrate further comprises a redistribution layer that is removably attached to the temporary adhesive layer and one or more of the semiconductor dies, the dies being bonded to the redistribution layer”.
Claims 6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 6 (which claims 8-9 depend from), the prior art of record including Caplet, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “[t]he method... further comprising, after thinning and before removing the sacrificial material: providing at least one additional 3-dimensional structure formed of a sacrificial material on the thinned surface of the first mold substrate, in direct contact with an exposed surface of a previous 3-dimensional structure embedded in the first mold substrate, wherein a footprint of the additional 3-dimensional structure does not extend beyond the exposed surface of the previous structure; forming an additional conformal layer, at least on the one or more additional 3- dimensional structures and on any exposed surface of the previous 3-dimensional structure or structures not contacted directly by the one or more additional 3- dimensional structures; performing a second overmolding step, thereby embedding the one or more additional 3-dimensional structures in a second mold substrate produced on the first mold substrate; thinning at least part of the second mold 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pornin et al. (US 2017/0152137 A1), which discloses a method for forming a semiconductor package comprising forming a structure of sacrificial material around a semiconductor device and subsequently removing the structure of sacrificial material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895